Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-24

IN RE ARIEL STRAUSS
                                                          2016 DDN 282
An Inactive Member of the Bar of
the District of Columbia Court of Appeals

Bar Reg. No. 495210

BEFORE: Beckwith, Associate Judge, and Steadman and Reid, Senior Judges.

                                    ORDER
                           (Filed – September 28, 2017)

       On consideration of the certified order of the Supreme Judicial Court for
Suffolk County, Massachusetts, suspending respondent from the practice of law for
six months with conditions; this court’s June 9, 2017, order temporarily suspending
respondent and directing him to show cause why identical reciprocal discipline
should not be imposed; the statement of Disciplinary Counsel regarding reciprocal
discipline; respondent’s response in which he does not oppose identical reciprocal
discipline; and it appearing that respondent filed the required D.C. Bar R. XI, § 14
(g) affidavit on July 10, 2017, it is

       ORDERED that Ariel Strauss is hereby suspended from the practice of law
in the District of Columbia for a period of six months, subject to the conditions
imposed by the state of Massachusetts. See In re Sibley, 990 A.2d 483, 487-88
(D.C. 2010) (explaining that the presumption of identical discipline in D.C. Bar R.
XI, § 11 (c) will prevail except in “rare” cases); In re Cole, 809 A.2d 1226, 1227
n.3 (D.C. 2002) (explaining that in unopposed reciprocal matters the “imposition
of identical discipline should be close to automatic”). For purposes of
reinstatement, the suspension will be deemed to run nunc pro tunc from July 10,
2017.

                                PER CURIAM